Citation Nr: 1821301	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-31 179A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for lumbar spine disability.  

2.  Entitlement to service connection for lumbar spine disability. 

3.  Entitlement to an evaluation in excess of 10 percent for left knee osteoarthritis.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Oliver Jahizi, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to April 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The September 2014 Statement of Case (SOC) included claims for entitlement to service connection for PTSD and lumbar spine and entitlement to a rating in excess 10 percent for left knee osteoarthritis.  See SOC entered in Caseflow Reader in July 2014.  However, in the Substantive Appeal, the Veteran limited the appeal to the claim for lumbar spine disability and increased rating for left knee osteoarthritis.  See Form 9 entered in Caseflow Reader in September 2014.  On September 25, 2015, the Veteran requested his appeal for PTSD be re-instated.  See Form 9 entered in Caseflow Reader in September 2015.  However, the Veteran did not re-submit his Substantive Appeal within one year of notice of the December 2013 rating decision or within 60 days of notice of the SOC.  Therefore, the PTSD claim listed on the SOC is not currently on appeal.

In January 2018, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

At the hearing, the Veteran submitted additional evidence directly to the Board.  At that time, he waived local consideration of this evidence; the waiver is documented in the Board hearing transcript.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2017).


The issue of entitlement to an evaluation in excess of 10 percent for left knee osteoarthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2010 rating decision denied entitlement to service connection for lumbar spine disability.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the notice of that rating decision.

2.  Some of the evidence received since September 2010, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for lumbar spine disability.

3.  The competent and probative evidence of record is in equipoise as to whether the Veteran's lumbar spine disability was aggravated by his service-connected foot disability.  

4.  Due to his service-connected disabilities, the Veteran is unable to obtain or retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The September 2010 rating decision, which denied the Veteran's claims of entitlement to service connection for lumbar spine disability, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

2.  The evidence received since the September 2010 rating decision is new and material, and the claim of entitlement to service connection for lumbar spine disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for lumbar spine disability have been met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017). 

4.  The criteria for entitlement to TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veteran's Claim Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).    

II.  New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Analysis

Entitlement to service connection for lumbar spine disability was originally denied in September 2010.  Evidence at the time of the September 2010 rating decision included the Veteran's service treatment records (STRs) and VA treatment records.  The RO denied the claim because the evidence did not show any relationship between the Veteran's back condition and a chronic disease, event or injury during military service.  

In December 2012, the Veteran filed a new claim for benefits.  See Veteran's Supplemental Claim/Application entered in Caseflow Reader in December 2012.  New evidence used to substantiate the claim included VA and private treatment records, an October 2013 VA examination, and a January 2018 hearing transcript.  The April 2012 Medical Treatment Record notes stated that the "his pes planus has caused his low back to have symptoms.  See Medical Treatment Record-Government Facility entered in Caseflow Reader in June 2013 at 74.  Therefore, because the treatment record relates to an unestablished fact necessary to substantiate the claim for service connection for lumbar spine disability, the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

Accordingly, new and material evidence has been received, and the claim for service connection for lumbar spine disability is reopened.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Also, a disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progression by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.310(a), (b) (2017).  To establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwin-ski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that his lumbar spine disability is secondary to his service-connected foot disabilities.  See VA 21-526b, Veteran Supplemental Claim entered in Caseflow Reader in December 2012. 

Regarding direct service connection, the Board finds that the weight of the evidence is against a finding that the Veteran's lumbar spine disability is etiologically related to his military service on a direct basis.  The record does not reflect, and the Veteran has not claimed, that he actually experienced lumbar spine disability while he was on active duty.  Rather, he has related it to his service-connected foot disabilities.  As the preponderance of the evidence does not show that lumbar spine disability was incurred in service, or a medical nexus between the presently diagnosed lumbar spine disability and the Veteran's service, service connection for lumbar spine disability cannot be granted on a direct basis.

Regarding secondary service connection, the Veteran has been diagnosed with lumbar spine spondylosis, hyperlordosis diagnosis.  See VA Exam Worksheet entered in Caseflow Reader in November 2013.  As such, the first element under Wallin is met.

The Veteran is service connected for dysthymic disorder, hammer toes and pes planus, right and left knee osteoarthritis, residuals of second degree burns of hands, and ED.  As such, the second element under Wallin is met. 

The Board finds that the medical evidence of record is in equipoise as to whether the Veteran's current lumbar spine disability is related to his service-connected foot disability.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. §§ 3.303; see Allen v. Brown, 7 Vet. App. 439 (1995) (holding that secondary service connection requires that evidence is sufficient to show that the current disability was either caused or aggravated by a service-connected disability). 

On his November 1982 Report of Medical History: Enlistment, the Veteran noted that he was in good health.  See service treatment records (STR) entered in Caseflow Reader in December 2012 at 62-63.  In December 1986, the Veteran was seen for a back exam.  The examiner noted a history of back strain.  See id. at 10.  

In April 2012, the Veteran was seen by Dr. Pamela E. Prete, M.D., Rheumatology Chief at Arthritis/Rheumatology Attending Note.  See Medical Treatment Record-Government Facility entered in Caseflow Reader in June 2013 at 74.  The examiner stated that the Veteran's pes planus/extreme flat feet was causing his low back symptoms.  In August 2014, Dr. Prete stated that the Veteran's flat feet have contributed to his low back pain.  She further stated that "this is well established in the osteoarthritis literature and well known to specialists.  The Veteran's feet are profoundly flat requiring molded shoes for many years and he is service connected for these severely damaged tarsi and ankles."  See Medical Treatment Record-Government Facility entered in Caseflow Reader in September 2014 at 9.  

In October 2013, the Veteran was afforded a VA examination to determine the nature and etiology of his lumbar spine disability.  See VA Exam Worksheet entered in Caseflow Reader in November 2013 at 13.  The examiner reviewed the claims file and performed an in-person examination.  The Veteran stated that his foot conditions changed his gait which eventually caused his back symptoms.  Over time, the condition has gotten worse.  The examiner confirmed the lumbar spine spondylosis, hyperlordosis diagnosis.  The examiner opined that it is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner stated that the Veteran had been suffering from hammer toes and pes planus, and he would have the tendency to shift his weight bearing to his knees, which was the nearest joint to his feet.  In the examiner's opinion, the back condition was part of the natural progress of an aging process.  Therefore, it is my opinion that his back condition is less likely than not a result of his hammer toes.

During his January 2018 Board hearing, the Veteran stated that because of my feet, he had a lot of back problems.  See Hearing Transcript entered in Caseflow Reader in January 2018 at 9.  He stated that his foot and knee problems have caused him to walk with an abnormal gait.  He further stated that because of his legs giving out, he had fallen quite a bit and ended up in the emergency room.  See id. at 6.  He stated that the falls could have also hurt his back.  See id. at 9.

The Board finds that there are positive and negative opinions as to whether the Veteran's lumbar spine disability is related to his service-connected foot disability.  Having carefully reviewed the evidence of record, the Board finds that service connection for lumbar spine disability is warranted as the evidence of record is in equipoise regarding whether the Veteran's lumbar spine disability is related to his service-connected foot disability.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The Board finds that the Veteran's statements and sworn testimony are competent and credible with regard to low back injury, treatment, and symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, with application of the benefit of the doubt doctrine, service connection for a lumbar spine disability is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2016).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

In January 2014, the Veteran filed a NOD disagreeing with the initial rating for his service-connected knee condition.  See NOD entered in Caseflow Reader in January 2014.  During his January 2018 Board hearing, the Veteran stated that because of his service-connected disabilities, he was unable to follow substantially gainful employment.  See Hearing testimony entered in Caseflow Reader in January 2018 at 5.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  As such, the Board finds that the issue of TDIU has been raised.

As noted, the Board has accepted jurisdiction of the claim for TDIU as part and parcel of his claim for a higher rating for his knee disability.  That claim is on appeal from a grant of service connection, which is effective January 11, 2013.  Thus, the period from January 11, 2013, is the period under consideration in this appeal.

The Board notes that from January 2013, the Veteran was service connected for dysthymic disorder rated at 70 percent effective February 12, 2010, bilateral hammer toes rated at 50 percent effective February 12, 2010, right knee osteoarthritis associated with hammer toes rated at 10 percent effective January 2013, left knee osteoarthritis associated with hammer toes rated at 10 percent effective January 11, 2013, residuals of second degree burns of hands and erectile dysfunction (ED) each with a noncompensable ratings effective April 14, 1988 and June 25, 2013, respectively.  The Veteran's overall rating was 90 percent.  The Veteran met the threshold requirement for TDIU.  38 C.F.R. § 4.16(a).

In October 2013, the Veteran was afforded VA examinations to determine the severity and/or nature and etiology for his knee and lower leg conditions, flatfoot, lumbar spine disability, and erectile dysfunction (ED).  

The Veteran's bilateral knee and lumbar spine conditions caused less movement than normal and pain on movement.  Because of his flatfoot condition, the Veteran used crutches as a constant mode of locomotion.  The examiner stated that the Veteran's conditions had an impact on his ability to work.  The Veteran's bilateral knee condition limited his ability to perform activities that included frequent kneeling, jumping, and walking while the lumbar spine disability limited his ability to perform frequent bending, scooping, and heavy lifting.  The flatfoot condition limited the Veteran's ability to perform activities that include prolonged stand and running.  Regarding the ED, the examiner concluded that the disability did not have an impact on the Veteran's ability to work.

Given the Veteran's credible lay statements regarding the impact of his service-connected disabilities, including his service-connected psychiatric disability, on his ability to work and the functional limitations the VA examiner described regarding the Veteran's physical disabilities, the Board finds that the Veteran's service-connected disabilities would likely prevent him from obtaining and maintaining substantially gainful employment.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for lumbar spine disability has been presented and the claim to reopen is grated.

Entitlement to service connection for a lumbar spine disability is granted.

Entitlement to TDIU is granted.



REMAND

As to the increased rating claim for left knee osteoarthritis, a remand is required for a current examination.  During his January 2018 hearing, the Veteran stated that in the past year, he had fallen quite a bit.  See Hearing transcript entered in Caseflow Reader in January 2018 at 6.  He further stated that in December, his legs went out, and he was taken to the emergency room.  See id.  On December 26, a doctor told the Veteran that his cartilage was breaking down and was causing his a lot of problems.  See id. at 7.  The Board notes that the Veteran's last examination was in November 2013.  Therefore, the Veteran should be afforded an examination to determine the current severity of his left knee osteoarthritis.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding VA or private treatment records and any other relevant evidence pertaining to his claim.  Associate any outstanding records with the claims file. 

2.  Thereafter, schedule a VA examination to determine the current severity of the Veteran's service-connected left knee osteoarthritis.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report must include a notation that this record review took place.

To the extent possible, the examiner is asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the left knee.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

 The supporting rationale for all opinions expressed must be provided.

3.  Then, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


